Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 1 of 30 PageID 163




                                     1
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 2 of 30 PageID 164




                                     2
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 3 of 30 PageID 165




                                     3
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 4 of 30 PageID 166




                                     4
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 5 of 30 PageID 167




                                     5
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 6 of 30 PageID 168




                                     6
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 7 of 30 PageID 169




                                     7
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 8 of 30 PageID 170




                                     8
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 9 of 30 PageID 171




                                     9
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 10 of 30 PageID 172




                                     10
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 11 of 30 PageID 173




                                     11
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 12 of 30 PageID 174




                                     12
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 13 of 30 PageID 175




                                     13
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 14 of 30 PageID 176




                                     14
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 15 of 30 PageID 177




                                                                  Antoon, J.)




                                     15
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 16 of 30 PageID 178




                                     16
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 17 of 30 PageID 179




                                     17
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 18 of 30 PageID 180




                                     18
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 19 of 30 PageID 181




                                     19
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 20 of 30 PageID 182




                                     20
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 21 of 30 PageID 183




                                     21
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 22 of 30 PageID 184




                                     22
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 23 of 30 PageID 185




                                     23
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 24 of 30 PageID 186




                                     24
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 25 of 30 PageID 187




                                     25
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 26 of 30 PageID 188




                                     26
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 27 of 30 PageID 189




                                     27
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 28 of 30 PageID 190




                                     28
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 29 of 30 PageID 191




                                     29
Case 8:21-cv-00910-KKM-AEP Document 16 Filed 08/31/21 Page 30 of 30 PageID 192




                                     30
